[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2606

                         UNITED STATES,

                            Appellee,

                                v.

                    OMAR DEL ROSARIO-PUENTE,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Hector M. Laffitte, U.S. District Judge]



                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Raymond L. Sanchez on brief for appellant.
     H.S. Garcia, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Nelson Perez-Sosa, Assistant
United States Attorney, on brief for appellee.



                         August 19, 2002
              Per Curiam. Appellant pleaded guilty to possession

with intent to distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18 U.S.C

§ 2, and was sentenced to 46 months' imprisonment -- less than

half    the   statutory    mandatory      minimum.      See    21    U.S.C.   §

841(b)(1)(A).      Despite appellant's statements at the change of

plea    hearing     that    he    was     satisfied     with        his   legal

representation,      he    now   claims    that   his   guilty       plea   was

involuntary because his attorney misadvised him to plead guilty

based on evidence that should have been suppressed and wrongly
decided to withdraw a motion to suppress that evidence.

              A guilty plea may be considered unknowingly and
involuntarily entered if, in connection with the decision to
plead    guilty,   the     defendant    does   not    receive       reasonably

effective assistance of counsel.            See Hill v. Lockhart, 474

U.S. 52, 56-57 (1985).           Although ineffective assistance of
counsel claims are not normally appropriate for review on

direct appeal, particularly where, as here, the claim has not
been raised before the trial court, United States v. Mala, 7

F.3d 1058, 1063 (1st Cir. 1993), we agree with the parties'

assertion that the circumstances fall within the exception for
cases in which "'the critical facts are not genuinely in
dispute and the record is sufficiently developed to allow a

reasoned consideration of an ineffective assistance claim.'"
United States v. Soldevila-Lopez, 17 F.3d 480, 485 (1st Cir.



                                    -2-
1994) (quoting United States v. Natanel, 938 F.2d 302, 309 (1st

Cir. 1991)).

           The familiar two-part test announced in Strickland v.
Washington,    466   U.S.    668   (1984),    must    be   satisfied   to

invalidate a guilty plea based on ineffective assistance of

counsel.   Hill, 474 U.S. 57.      Therefore, to prevail, appellant
must overcome the presumption that, under the circumstances,

trial counsel's advice to withdraw the motion to suppress and

plead guilty might be considered sound strategy.              Id. at 689.

In addition, appellant must prove that counsel's conduct was

prejudicial -- i.e., that there is a reasonable probability

that, but for counsel's alleged errors, appellant would not

have pleaded guilty and would have insisted on going to trial.
Hill, 474 U.S. at 59.          Accordingly, determination of the

ineffective assistance issue turns on the likelihood of success

of the withdrawn motion to suppress. After carefully reviewing
the record as well as the parties' submissions on appeal, we

conclude that appellant has failed to show that the motion to
suppress was likely to succeed.          Moreover, in light of the

significantly reduced sentence appellant received, no doubt due

in part to his agreement to withdraw the motion to suppress and

plead   guilty,      trial   counsel's       advice   seems     eminently

reasonable.

           Appellant having failed to satisfy the Strickland

test, we reject his challenge to the validity of the guilty

plea.   The judgment is affirmed.        See Loc. R. 27(c).


                                   -3-